 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LACY LAMOIRE,                                   No. 2:19-CV-1285-KJM-DMC
12                      Plaintiff,
13           v.                                       ORDER
14    WESTERN AREA POWER
      ADMINISTRATION, et al.,
15
                        Defendants.
16

17

18                 Plaintiff, who is proceeding pro se, brings this civil action. Good cause appearing

19   therefor, the scheduling conference currently set for November 20, 2019, is vacated pending

20   resolution of defendant Western Area Power Administration’s motion to dismiss.

21                 IT IS SO ORDERED.

22

23   Dated: August 2, 2019
                                                         ____________________________________
24                                                       DENNIS M. COTA
25                                                       UNITED STATES MAGISTRATE JUDGE

26
27

28
                                                     1
